
	
		III
		Calendar No. 248
		112th CONGRESS
		1st Session
		S. RES. 316
		IN THE SENATE OF THE UNITED STATES
		
			November 8, 2011
			Mr. Lieberman (for
			 himself, Mr. McCain,
			 Mr. Kerry, and Mr. Rubio) submitted the following resolution; which
			 was referred to the
			 Committee on Foreign
			 Relations
		
		
			December 1, 2011
			Reported by Mr. Kerry,
			 without amendment and with an amendment to the preamble
			Strike the preamble and insert the part printed in
			 italic
		
		RESOLUTION
		Expressing the sense of the Senate
		  regarding Tunisia’s peaceful Jasmine Revolution.
	
	
		Whereas, on January 14, 2011, a
			 peaceful mass protest movement in Tunisia successfully brought to an end the
			 authoritarian rule of President Zine el-Abidine Ben Ali;
		Whereas Tunisia’s peaceful
			 Jasmine Revolution was the first of several movements throughout
			 the Middle East and North Africa and inspired democracy and human rights
			 activists throughout the region and around the world;
		Whereas Tunisia, in the wake of
			 Ben Ali’s resignation, began a transition to democracy that has been broadly
			 inclusive, consensus-based, and civilian-led;
		Whereas, on October 23, 2011,
			 Tunisia conducted the first competitive, multi-party democratic election of the
			 Arab Spring, which involved dozens of political parties and hundreds of
			 independent candidates competing for a 217-member National Constituent
			 Assembly;
		Whereas more than 50 percent of
			 all eligible voters and nearly 90 percent of registered voters participated in
			 the October 23 election;
		Whereas Tunisia's Independent
			 Electoral Commission welcomed and accredited a robust domestic and
			 international election observer presence, including 3 independent delegations
			 from the United States;
		Whereas election observers have
			 broadly praised the October 23 election as free, fair, and consistent with
			 international standards;
		Whereas roughly 25 percent of the
			 seat in the National Constituent Assembly were won by women;
		Whereas the newly-elected National
			 Constituent Assembly is tasked with drafting a new constitution to guide
			 Tunisia’s transition towards a representative democracy that reflects the
			 aspirations of the Tunisian people;
		Whereas the Jasmine Revolution was
			 largely a reaction to long-accumulated economic grievances, ongoing high
			 unemployment and poor economic conditions sustain the potential to drive future
			 political protestations;
		Whereas the United States and
			 Tunisia have enjoyed friendly relations for more than 200 years; and
		Whereas the United States was
			 among the first countries to recognize Tunisian independence in 1956: Now,
			 therefore, be it
		Whereas on January 14, 2011, a peaceful
			 mass protest movement in Tunisia successfully brought to an end the
			 authoritarian rule of President Zine el-Abidine Ben Ali;
		Whereas Tunisia’s peaceful Jasmine
			 Revolution was the first of several movements throughout the Middle
			 East and North Africa and inspired democracy and human rights activists
			 throughout the region and around the world;
		Whereas Tunisia, in the wake of Ben Ali’s
			 resignation, began a transition to democracy that has been broadly inclusive,
			 consensus-based, and civilian-led;
		Whereas on October 23, 2011, Tunisia
			 conducted the first competitive, multi-party democratic election of the Arab
			 Spring, which involved dozens of political parties and hundreds of independent
			 candidates competing for a 217-member National Constituent Assembly;
		Whereas more than 50 percent of all
			 eligible voters and nearly 90 percent of registered voters participated in the
			 October 23 election;
		Whereas Tunisia's Independent Electoral
			 Commission welcomed and accredited a robust domestic and international election
			 observer presence, including 3 independent delegations from the United
			 States;
		Whereas election observers have broadly
			 characterized the October 23 election as free, fair, and consistent with
			 international standards;
		Whereas roughly 25 percent of the seats
			 in the National Constituent Assembly were won by women;
		Whereas the newly-elected National
			 Constituent Assembly is tasked with drafting a new constitution to guide
			 Tunisia’s transition towards a representative democracy that reflects the
			 aspirations of the Tunisian people;
		Whereas the Jasmine Revolution was
			 largely a reaction to long-accumulated economic grievances, and ongoing high
			 unemployment and poor economic conditions sustain the potential to drive future
			 political protestations;
		Whereas the United States and Tunisia
			 have enjoyed friendly relations for more than 200 years; and
		Whereas the United States was among the
			 first countries to recognize Tunisian independence in 1956: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)congratulates the
			 people of Tunisia for holding, on October 23, 2011, the first competitive,
			 multi-party democratic elections since the outbreak of popular revolutions
			 throughout the Middle East and North Africa in 2011;
			(2)commends the
			 Tunisian independent electoral commission for—
				(A)successfully
			 conducting a free, fair, transparent, and credible election on October 23,
			 2011; and
				(B)welcoming
			 independent international and domestic election observers and granting them
			 unrestricted access to polling and counting stations;
				(3)congratulates all
			 newly-elected members, and the parties with which they are affiliated, of the
			 National Democratic Constituent Assembly;
			(4)affirms the
			 national interest of the United States in a successful and irreversible
			 transition to democracy in Tunisia, including—
				(A)respect for the
			 rule of law;
				(B)independent
			 media;
				(C)a vibrant civil
			 society; and
				(D)universal rights
			 and freedoms, including equal rights for all citizens, freedom of speech, and
			 human rights;
				(5)affirms the
			 national interest of the United States in Tunisia’s economic prosperity and
			 development, including through increased foreign direct investment, tourism,
			 entrepreneurship, technical cooperation, and strengthened trade ties;
			(6)urges increased
			 United States engagement and cooperation with the Tunisian government and
			 people, including—
				(A)Tunisia’s
			 democratic institutions;
				(B)civil
			 society;
				(C)schools and
			 universities;
				(D)independent
			 media; and
				(E)the private
			 sector; and
				(7)reaffirms the
			 unwavering friendship between the people of the United States and the people of
			 Tunisia.
			
	
		December 1, 2011
		Reported without amendment and with an amendment to the
		  preamble
	
